DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5/26/21 have been fully considered.
Applicant's arguments, starting on page 5, with respect to the 35 U.S.C. 103 rejection of claims 21-22 have been fully considered but they are not persuasive. Applicant argues that Suzuki in view of Seo2 and Blankenship do not disclose all the features of the instant claim because they do not disclose the amended feature “to which an offset is value is applied for timing adjustment” within the context of the rest of the claims. The examiner respectfully disagrees. While Suzuki does not disclose “wherein a Timing Advance Group is formed of secondary cells to which an offset is applied for timing adjustment”, Seo2 discloses this missing feature in paragraph 288 and would be obvious for one of ordinary skill in the art to combine with Suzuki because both are directed towards manipulating the NTA value for improved synchronization and thus applying the teachings of Seo2 with Suzuki would result in less errors and thus improved service quality. While Suzuki in view of Seo2 do not disclose “in dual connectivity including a first base station and a second base station”, this feature is taught by Blankenship in paragraph 51 and would be obvious for one of ordinary skill in the art to combine with Suzuki in view of Seo2 because it further expands on the usage of TAGs as in Seo2 for the purposes of improved efficiency and thus improved service quality. Thus, Suzuki in view of Seo2 and Blankenship do teach all the features of the instant claims as amended.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 20140086219 A1) in view of Seo2 (US 20160219547 A1) and further in view of Blankenship (US 20150036666 A1).
Regarding claim 21, Suzuki discloses:
“A terminal comprising: a transmitter that transmits an uplink signal to a communication apparatus;” ([para 0051]: “The example UE 300 includes a processing unit 302, a computer readable storage medium 304 (for example, ROM or flash memory), a wireless communication subsystem 306… The wireless communication subsystem 306 can include, for example, one or more antennas, a receiver, a transmitter, a local oscillator, a mixer, and a digital signal processing (DSP) unit.” ; [para 0061]: “In cell 114a … the transmissions from the UEs 102a or 102b to the eNB 112a are referred to as uplink transmissions.” Wherein the UE in Suzuki corresponds to the user apparatus in the instant claim and the eNB in Suzuki corresponds to the communication apparatus in the instant claim.)
“a receiver that receives a downlink signal from the communication apparatus;” ([para 0051]: “The wireless communication subsystem 306 can include, for example, one or more antennas, a receiver, a transmitter, a local oscillator, a mixer, and a digital signal processing (DSP) unit.” ; [para 0061]: “In cell 114a, the transmissions from the eNB 112a to the UE 102a or 102b are referred to as downlink transmissions…”)
“and a processor that performs timing control for shifting transmission timing of the uplink signal to the communication apparatus transmitted from the transmitter on the basis of reception timing of the downlink signal from the communication apparatus received by the receiver” ([para 0051]: “The example UE 300 includes a processing unit 302…” ; [para 0063]: “Transmission of the uplink radio frame number i 702 from the UE starts (NTA+NTA offset)·Ts seconds before the start of the corresponding downlink radio frame 704 at the UE…” ; [para 0115]: “In some embodiments, due to UE mobility, the UE may detect that a downlink transmission timing has changed by an amount of time (1030).The UE can change the transmission timing (not shown) and adjust the timing advance accordingly. More specifically the first NTA value to NTAadjusted (1040).” To paraphrase, the UE determines the timing of the UL signal based on the value NTA and the UE also changes the value NTA based on the timing of the DL signal, and thus in combination this is equivalent to the UE performing timing control for shifting the transmission timing of the UL signal on the basis of the reception timing of the DL signal.)
Suzuki does not explicitly disclose “wherein a Timing Advance Group is formed of secondary cells to which an offset is applied for timing adjustment in dual connectivity including a first base station and a second base station, and wherein the processor is configured to, irrespective of frame structures in the secondary cells and irrespective of activation or deactivation of the secondary cells, perform the timing control on the secondary cells using a same offset value for the secondary cells.”
Seo2 discloses the missing feature “wherein a Timing Advance Group is formed of secondary cells to which an offset is applied for timing adjustment … and wherein the processor is configured to, irrespective of frame structures in the secondary cells and irrespective of activation or deactivation of the secondary cells, perform the timing control on the secondary cells using a same offset value for the secondary cells.” ([para 0288]: “When an FDD cell and a TDD cells coexist in the same TAG including no primary cell (that is, an FDD secondary cell and a TDD secondary cells coexist), a cell instructed to transmit a PRACH maintains NTA offset defined according to a frame structure of the cell as it is. A cell receiving no instruction to transmit a PRACH adopts NTA offset of the cell instructed to transit the PRACH.” Thus in the case that the FDD secondary cell receives an instruction to transmit PRACH and the TDD secondary cells do not, the FDD secondary cell and TDD secondary cells would use the same offset value. The examiner notes that this feature of Seo2 is found in provisional application 61930471 page 48, paragraph 4.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Suzuki and Seo2, to modify the offset as disclosed by Suzuki, to be the same for all cells in a TAG regardless of frame structure as disclosed by Seo2.The motivation for utilizing the same offset is that it allows for synchronization between the cells, thereby preventing errors, and hence enhancing service quality. Therefore, it would have been obvious to combine Suzuki with Seo2 to obtain the invention as specified in the instant claim.
Suzuki in view of Seo2 do not explicitly disclose the TAG formed of secondary cells is “in dual connectivity including a first base station and a second base station”.
However, Blankenship discloses the missing feature the TAG formed of secondary cells is “in dual connectivity including a first base station and a second base station” ([para 0051]: “Embodiments of the present disclosure provide techniques for managing the different timing advances that a UE may have to simultaneously support when the UE has connections to a macro eNB and one or more small cell eNBs or to two or more small cell eNBs. In an embodiment, two or more cells to which a dual-connectivity UE connects may be grouped into a timing advance group based on the timing advance seen by the UE in each cell. That is, cells with the same or a similar timing advance value may be grouped together into a timing advance group. Cells may be considered to have a similar timing advance value when the difference in the timing advances in the cell is below a threshold.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Suzuki, Seo2, and Blankenship to apply the same offset as disclosed by Suzuki in view of Seo2 to all secondary cells in a TAG as disclosed by Blankenship. The motivation for applying the same offset to all secondary cells in a TAG is that doing so allows reduction of overhead, thereby improving service efficiency. Therefore, it would have been obvious to combine Suzuki with Seo2 and Blankenship to obtain the invention as specified in the instant claim.
Regarding claim 22, Suzuki discloses:
“An uplink transmission timing control method executed by a terminal, comprising: transmitting an uplink signal to a communication apparatus;” ([para 0061]: “In cell 114a … the transmissions from the UEs 102a or 102b to the eNB 112a are referred to as uplink transmissions.” Wherein the UE in Suzuki corresponds to the user apparatus in the instant claim and the eNB in Suzuki corresponds to the communication apparatus in the instant claim.)
“receiving a downlink signal from the communication apparatus;” ([para 0061]: “In cell 114a, the transmissions from the eNB 112a to the UE 102a or 102b are referred to as downlink transmissions…”)
“performing timing control for shifting transmission timing of the uplink signal to the communication apparatus transmitted on the basis of reception timing of the downlink signal from the communication apparatus received by the communication apparatus” ([para 0063]: “Transmission of the uplink radio frame number i 702 from the UE starts (NTA+NTA offset)·Ts seconds before the start of the corresponding downlink radio frame 704 at the UE…” ; [para 0115]: “In some embodiments, due to UE mobility, the UE may detect that a downlink transmission timing has changed by an amount of time (1030).The UE can change the transmission timing (not shown) and adjust the timing advance accordingly. More specifically the first NTA value to NTAadjusted (1040).” To paraphrase, the UE determines the timing of the UL signal based on the value NTA and the UE also changes the value NTA based on the timing of the DL signal, and thus in combination this is equivalent to the UE performing timing control for shifting the transmission timing of the UL signal on the basis of the reception timing of the DL signal. The examiner also notes that in light of the specification the language “shifting transmission timing of the uplink signal to the communication apparatus transmitted on the basis of reception timing” is being interpreted as shifting the transmission timing of the UL signal being transmitted in an earlier limitation on the basis of the timing of the DL signal.)
Suzuki does not explicitly disclose “wherein a Timing Advance Group is formed of secondary cells to which an offset is applied for timing adjustment in dual connectivity including a first base station and a second base station, and wherein, irrespective of frame structures in the secondary cells and irrespective of activation or deactivation of the secondary cells, the terminal performs the timing control on the secondary cells using a same offset value for the secondary cells.”
However, Seo2 discloses the missing feature “wherein a Timing Advance Group is formed of secondary cells to which an offset is applied for timing adjustment … and wherein, irrespective of frame structures in the secondary cells and irrespective of activation or deactivation of the secondary cells, the terminal performs the timing control on the secondary cells using a same offset value for the secondary cells.” ([para 0288]: “When an FDD cell and a TDD cells coexist in the same TAG including no primary cell (that is, an FDD secondary cell and a TDD secondary cells coexist), a cell instructed to transmit a PRACH maintains NTA offset defined according to a frame structure of the cell as it is. A cell receiving no instruction to transmit a PRACH adopts NTA offset of the cell instructed to transit the PRACH.” Thus in the case that the FDD secondary cell receives an instruction to transmit PRACH and the TDD secondary cells do not, the FDD secondary cell and TDD secondary cells would use the same offset value. The examiner notes that this feature of Seo2 is found in provisional application 61930471 page 48, paragraph 4.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Suzuki and Seo2, to modify the offset as disclosed by Suzuki, to be the same for all cells in a TAG regardless of frame structure as disclosed by Seo2.The motivation for utilizing the same offset is that it allows for synchronization between the cells, thereby preventing errors, hence enhancing service quality. Therefore, it would have been obvious to combine Suzuki with Seo2 to obtain the invention as specified in the instant claim.
Suzuki in view of Seo2 do not explicitly disclose the TAG formed of secondary cells is “in dual connectivity including a first base station and a second base station”.
However, Blankenship discloses the missing feature the TAG formed of secondary cells is “in dual connectivity including a first base station and a second base station” ([para 0051]: “Embodiments of the present disclosure provide techniques for managing the different timing advances that a UE may have to simultaneously support when the UE has connections to a macro eNB and one or more small cell eNBs or to two or more small cell eNBs. In an embodiment, two or more cells to which a dual-connectivity UE connects may be grouped into a timing advance group based on the timing advance seen by the UE in each cell. That is, cells with the same or a similar timing advance value may be grouped together into a timing advance group. Cells may be considered to have a similar timing advance value when the difference in the timing advances in the cell is below a threshold.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Suzuki, Seo2, and Blankenship to apply the same offset as disclosed by Suzuki in view of Seo2 to all secondary cells in a TAG as disclosed by Blankenship. The motivation for applying the same offset to all secondary cells in a TAG is that doing so allows reduction of overhead, thereby improving service efficiency. Therefore, it would have been obvious to combine Suzuki with Seo2 and Blankenship to obtain the invention as specified in the instant claim.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD KHAWAR whose telephone number is (571)272-7948.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571)-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD KHAWAR/Primary Examiner, Art Unit 2412